Citation Nr: 1534186	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a thyroid disorder.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002 and from September 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for hearing before a Veterans Law Judge sitting in Washington, DC in July 2012.  The Veteran was notified of his hearing in a letter dated in May 2012.  However, he failed to report to the hearing.  The Veteran did not request that the hearing be rescheduled and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  

In January 2014 and December 2014, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to adjudication of this claim.  

In April 2015, the Veteran was afforded a VA thyroid examination pursuant to      the Board's December 2014 remand instructions.  The examiner opined that the Veteran's hypothyroidism was less likely than not caused by service.  The examiner explained that the service treatment records (STRs) did not document complaints of fatigue, heat or cold intolerance, or fluctuating weight issues.  The examiner also opined that the Veteran's hypothyroidism was less likely than not aggravated during his service from September 2005 to December 2006, given that he did not complain of excessive fatigue during this period.  

However, on the Veteran's service entrance examination in December 1998, physical examination revealed a weight of 215 pounds.  A post-service examination in October 2002 revealed a weight of 230 pounds.  The Veteran's STRs also reflect an in-service complaint of drowsiness in July 2001.  In October 2005, the Veteran complained      of fatigue during an in-service follow-up visit.  Additionally, the clinician noted a medication change in October 2005 in connection with his thyroid disorder.  Based  on the foregoing, the Board finds that an additional opinion is needed prior to adjudication of the Veteran's claim for service connection for a thyroid condition.  

With respect to the Veteran's claim for service connection for sleep apnea, he    has asserted, among other arguments, that there is a connection between his hypothyroidism and his sleep apnea.  Accordingly, the Board finds that those claims are inextricably intertwined, and that his claim for service connection for sleep apnea must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA physician for review so that an opinion can be obtained concerning whether the  Veteran's current hypothyroidism is related to his first period of service or aggravated by his second period       of service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file, including the April 2015 examination report, the examiner should respond to       the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypothyroidism had its onset in or is otherwise related to the Veteran's first period of service from January 1999 to January 2002?  Please explain why or why not.  In rendering this opinion, the examiner should discuss the Veteran's assertion that he felt sluggish, tried dieting, and increased his water intake during active duty; his    July 2001 complaint of drowsiness; and his 15 pound weight gain between enlistment in December 1998 and a post-service medical report in October 2002.

(b) If the Veteran's hypothyroidism did not have its onset in service and is not otherwise related to the first period of service, did the Veteran's hypothyroidism undergo a permanently worsening (versus temporary exacerbation of symptoms) during the period of active service from September 2005 to December 2006?  Please explain why or why not.  In rendering this opinion, the examiner should discuss the Veteran's October 2005 complaint of fatigue.  

(c) If the Veteran's hypothyroidism was permanently worsened during his September 2005 to December 2006 period of service, was that worsening clearly the result of the natural progression of the disease?  Please explain the reason for the conclusion reached. 

If the examiner cannot provide the above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




